Citation Nr: 1114798	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for nummular eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan granted service connection for nummular eczema and assigned a noncompensable rating for this disorder, effective from March 24, 2005.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for an initial compensable rating for his service-connected nummular eczema.  The Veteran was afforded a VA dermatological examination in October 2005.  Thereafter, in December 2007, the Veteran's representative asserted that the Veteran's skin disability might have worsened since that last VA examination in October 2005.  In this regard, the Board notes that there are no treatment records dated past May 2007.  

The Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's nummular eczema, especially if his disability has indeed worsened.  Thus, the Board finds that a remand of the Veteran's compensable rating claim is necessary to secure an examination to ascertain the current level of his skin disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).



Additionally, it appears that the Veteran receives continuous treatment from G.M., M.D.  Thus, pertinent ongoing treatment records, dated from May 2007, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of skin treatment that the Veteran has received since May 2007.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. G.M. since May 2007.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his nummular eczema.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's nummular eczema.  In particular, the examiner should provide specific findings as to the percentage of the Veteran's entire body affected by this disorder, as well as the percentage of the exposed areas of his body that are 

affected by this disorder.  The examiner must also indicate whether treatment includes systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such treatment in the past 12 month period.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the compensable rating issue on appeal.  If this benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 


(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


